Citation Nr: 0806974	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-32 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbar spondylolisthesis.

2.  Entitlement to a compensable rating for a lumbosacral 
scar. 

3.  Entitlement to a compensable rating for irritable bowel 
syndrome prior to December 16, 2002. 

4.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1981 to August 
1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating greater than 20 percent for lumbar 
spondylolisthesis, an increased rating greater than 10 
percent for irritable bowel syndrome, and a compensable 
rating for a lumbosacral scar. 

Entitlement to service connection for a right ulnar nerve 
disability was perfected in the appeal of September 2005.   
However, service connection for the disability was granted by 
RO in a September 2006 rating decision.  The veteran has not 
expressed disagreement with that decision.  Since the claim 
was granted, the appeal as to that issue has become moot.   
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection).

The issues of an increased rating greater than 20 percent for 
lumbar spondylolithesis and for a compensable rating for a 
lumbar scar are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDING OF FACT

Prior to December 16, 2002 and thereafter, the veteran's 
irritable bowel syndrome is manifested by moderate symptoms 
with frequent daily diarrhea and with some abdominal distress 
once or twice per week.  There is some control and relief 
with over-the-counter medication.  There is no evidence of 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  


CONCLUSIONS OF LAW

1.  A 10 percent evaluation for irritable bowel syndrome is 
warranted for the duration of the time period covered by the 
veteran's April 2002 claim.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7319 (2007).

2.  The criteria for an increased greater than 10 percent for 
irritable bowel syndrome have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code 7319.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to claims for increased ratings, the Board notes 
that section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation such as, competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The RO sent a February 2004 letter that did inform the 
veteran that he could submit evidence showing his service-
connected condition had increased in severity in the form of 
statements from his doctor containing physical and clinical 
findings, the results of laboratory tests or x-rays, and lay 
statements from individuals who could describe the manner in 
which the disability had become worse.  He was told to inform 
the RO of dates of treatment at VA facilities so those 
records could be obtained and that if he had not been 
recently examined or treated that he could submit his own 
statement indicating the frequency and severity of symptoms 
and additional disability caused by the condition.  A May 
2006 letter also provided notice regarding the rating and 
effective date criteria.  The Board finds that such notice is 
sufficient to satisfy the notice requirements for the 
veteran's claim for an increased rating for irritable bowel 
syndrome.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as an ammunition systems specialist in the 
U.S. Air Force.  He contends that his disabilities are more 
severe than are contemplated by the current ratings.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424, 
(U.S. Vet. App. Nov. 19, 2007).

Service medical record showed that the veteran was treated on 
many occasions in service for abdominal pain and lower 
gastrointestinal distress.  No small bowel abnormalities were 
noted, but diseases of the lower bowel such as colitis, 
gastritis, Crohn's disease, and colon polyps were diagnosed 
or investigated.  Service connection was granted in December 
1991, effective the day after discharge from active service.  

The veteran's claims for increased ratings were received in 
April 2002.  The Board notes that the RO denied increased 
ratings in August 2002 and November 2002.  In May 2003, the 
RO granted a 10 percent rating effective in December 2002.  
Following each decision within the time available for 
disagreement, the veteran submitted statements that requested 
reconsideration, and he submitted new and material evidence.  
The RO evaluated the new evidence and provided another 
decision.  The Board concludes that in each case the 
statements comply with regulatory provisions for filing of a 
notice of disagreement.  See 38 C.F.R. § 20.201 (2007); see 
also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need 
only consist of a writing that expresses disagreement with an 
RO decision).  Furthermore, when new and material evidence 
pursuant to 38 C.F.R. § 3.156 (b) is received prior to the 
expiration of the appeal period, the compliant evidence 
abates the finality of a prior decision and tolls the time 
for filing an appeal until a new decision has been issued.  
38 C.F.R. § 3.156 (2007); see also Muehl v. West, 
13 Vet. App. 159 (1999).  

Irritable bowel or irritable colon syndrome warrants a 10 
percent rating for moderate symptoms with frequent episodes 
of bowel disturbance with abdominal distress.  A 30 percent 
rating warranted for diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
There is no higher rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2007).

In July 2002, a VA examiner noted that the veteran had 
undergone a colonoscopy and polypectomy in 1998.  He noted 
the veteran's reports of three to four bowel movements per 
day for which he took an over-the-counter medication.  The 
examiner diagnosed residual diarrhea from the 1998 procedure, 
well controlled with medication, and noted no evidence of 
colitis.  In December 2002, a VA gastroenterologist noted the 
veteran's reports of chronic diarrhea for more than 15 years.  
The veteran reported that he experienced six loose stools per 
day, sometimes with cramping that was relieved with 
medication.  In April 2003, a VA physician noted the 
veteran's history of chronic diarrhea and abdominal cramping 
and reports of up to seven bowel movements per day.  He noted 
that the veteran had undergone a recent colonoscopy during 
which one polyp was removed.  Biopsies showed no evidence of 
colitis, and an upper bowel test series showed no 
abnormalities.  The physician noted no nutritional deficits 
or weight loss and diagnosed irritable bowel syndrome.  

In November 2003, the veteran sought VA outpatient treatment 
for vomiting, constipation and severe abdominal cramping.  
The veteran was admitted to a private hospital the next day 
with continued abdominal pain.  A computed tomography scan of 
the abdomen was normal, and the veteran was stabilized with 
fluids and medication.  Some initial gastrointestinal 
bleeding was attributed to the administration of an enema as 
part of treatment.  The veteran was discharged after six days 
with a plan for monitoring by VA primary care providers.  In 
March 2004, a VA examiner noted that the veteran continued to 
report frequent bowel movements but that he obtained some 
relief with over-the-counter anti-peristaltic medication.  VA 
outpatient treatment reports from April 2004 to September 
2005 showed no treatment for abdominal distress.  However, 
the veteran continued to report occasional episodes of 
diarrhea which he treated with the over-the-counter 
medication.  The veteran also participated in a weight loss 
and nutritional outpatient program.  

In an October 2005 RO hearing, the veteran stated that he 
experienced abdominal cramping about twice per week with 
loose bowel movements but without constipation.  The veteran 
stated that he could not attribute the onset of symptoms to 
stress or food but that he experienced sweating during an 
episode.  The veteran stated that he adjusted his activities 
to remain close to toilet facilities, but he did not state 
that the disorder otherwise interfered with his employment 
duties.  

In November 2005, a VA examiner noted the veteran's reports 
that his gastrointestinal symptoms had become worse with 
nausea several times per week, liquid bowel movements one to 
four times per day, and left lower quadrant pain one to two 
times per week.  The examiner noted no effect on weight or 
nutrition. 

Based on a review of the evidence, the Board concludes that 
an evaluation of 10 percent for irritable bowel syndrome is 
warranted for the time period covered by the veteran's 
increased rating claim received in April 2002.  The veteran's 
complaints of increased symptomatology due to the service-
connected claim dating back to his original request for an 
increased rating are credible and supported by the evidence 
of record.  

The Board further concludes, however, that an increased 
rating greater than 10 percent for irritable bowel syndrome 
is not warranted at any time covered by this appeal.  The 
weight of competent medical evidence shows that the veteran 
experiences moderate symptoms with frequent daily diarrhea 
and episodes of abdominal cramping once or twice per week.  
He is able to obtain some control and relief with over-the-
counter medication.  No additional treatment or 
recommendations for surgery have been noted by medical 
providers.  A higher rating is not warranted because there is 
no evidence of severe irritable bowel syndrome manifested by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b) (1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The weight of the credible evidence demonstrates that the 
veteran's irritable bowel syndrome warrants a rating not 
greater than 10 percent.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




								
ORDER

A 10 percent evaluation for irritable bowel syndrome is 
granted, subject to the legal criteria governing the payment 
of monetary benefits, for the entire period of time covered 
by the veteran's April 2002 claim for an increased rating.

An increased rating greater than 10 percent for irritable 
bowel syndrome is denied.  


REMAND

In the opinion of the Board, additional procedural 
development of the claim for an increased rating for lumbar 
spondylolithesis and for a lumbar scar is necessary. 

The veteran's claims for increased ratings were received in 
April 2002.  The Board notes that the RO denied increased 
ratings in August 2002, November 2002 (lumbosacral spine 
only), and May 2003.  However, following each decision within 
the time available for disagreement, the veteran submitted 
statements that requested reconsideration, and he submitted 
new and material evidence.  The RO evaluated the new evidence 
and provided another decision.  The Board concludes that in 
each case the veteran's statements comply with regulatory 
provisions for filing of a notice of disagreement.  See 38 
C.F.R. § 20.201 (2007); see also Gallegos v. Gober, 14 Vet. 
App. 50 (2000) (an NOD need only consist of a writing that 
expresses disagreement with an RO decision).   Furthermore, 
when new and material evidence pursuant to 38 C.F.R. § 3.156 
(b) is received prior to the expiration of the appeal period, 
the compliant evidence abates the finality of a prior 
decision and tolls the time for filing an appeal until a new 
decision has been issued.  38 C.F.R. § 3.156 (2007); see also 
Muehl v. West, 13 Vet. App. 159 (1999).  

The regulations for rating disabilities of the spine were 
twice revised during the pendency of this appeal, effective 
September 23, 2002, for intervertebral disc syndrome and 
September 26, 2003, for diseases and injuries of the spine.  
See 67 Fed. Reg. 54345 (Aug 22, 2002); 68 Fed. Reg. 51454 
(Aug. 27, 2003).  Regulations for rating skin disabilities 
were revised during the pendency of this appeal, effective 
August 30, 2002.  See 67 Fed. Reg. 49590, Jul 31, 2002).

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.   
Only the former criteria can be applied for the period prior 
to the effective date of the new criteria; however, both the 
old and new criteria can be applied as of that date.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2007).  
Furthermore, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, No. 05-2424, (U.S. Vet. App. Nov. 19, 2007).

In an August 2005 statement of the case, the RO discussed and 
applied only the new regulations.  Readjudication is 
necessary to include consideration of both old and new 
criteria and staged ratings, if appropriate, over the entire 
period covered by the claims. 

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claims for an 
increased rating greater than 20 percent 
for lumbar spondylolithesis and for a 
compensable rating for a lumbar scar 
using the old and new rating criteria as 
discussed above.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


